In an action inter alia to recover damages for breach of a partnership agreement, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County, entered January 23, 1976, as, inter alia (1) denied his motion to vacate a prior order appointing a temporary receiver and (2) upon reconsideration, adhered to such prior determination. Order affirmed insofar as appealed from, with $50 costs and disbursements. On *632this record we believe that the appointment of a receiver constituted a proper exercise of Special Term’s discretion. Plaintiff is directed to place this case upon the Trial Calendar forthwith, and, upon compliance with such direction, this case is placed at the head of the May 1976 Calendar. Gulotta, P. J., Hopkins, Latham, Margett and Shapiro, JJ., concur.